Title: To George Washington from Richard Henry Lee, 16 April 1787
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Chantilly April 16. 1787

I have the honor to send you by this opportunity the Act of Assembly passed in 1772, by which yourself, with me and others, were appointed Trustees to manage the sale of the Land held in Tail by Mr Wm Booth and his Lady, and to purchase and settle other lands to descend as those in Tail would have done. Mr Booth did long since sell the Intailed Land to Squire Lee of

Maryland, and purchased other land of Colo. Thruston, out of which, I understand, he proposes to settle on his Son a satisfaction for the Land that was intailed.
You will please to observe Sir, that this Act has a suspending Clause, and if it was never assented to, then our right to act in this business has never existed, but Mr Booth the younger (as heir to his Mother) having the Fee simple under the Act of Assembly passed in 1776 for destroying Intails; possesses now the only power to make a conveyance to the purchaser. As these Acts for docking Intails were of a private nature, the persons concerned did formerly interest themselves in such matters, and their Agents in London usually transmitted to them the Assent authenticated. On this plan, Mr Booth may perhaps be in possession of this document, by which alone, it appears, that we can have any right to make a conveyance—If such shall be your opinion, and the Assent be shewn to you; I will most readily, and so undoubtedly will Mr Lee the other surviving Trustee join you in a conveyance whensoever the parties shall desire it, and produce to you a proper assurance from Mr Booth the younger that his father has sufficiently assured him of a full equivalent for the Land the intail of which was dockt.
Mrs Lee & myself join with our daughters in presenting our best respects to Mount Vernon. I have the honor to be dear Sir, with singular respect & esteem your affectionate and obedient servant

Richard Henry Lee

